J-S84015-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                            OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ROBERT A. KIELY,

                          Appellant                  No. 1717 EDA 2018


          Appeal from the Judgment of Sentence Entered May 11, 2018
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0003335-2017

BEFORE: BENDER, P.J.E., OTT, J., and FORD ELLIOT, P.J.E.

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 20, 2019

      Appellant, Robert A. Kiely, appeals from the judgment of sentence of 72

hours’ to 6 months’ imprisonment, imposed after he pled guilty to one count

of driving under the influence (DUI), 75 Pa.C.S. § 3802(d)(1)(ii). We affirm.

      The facts of Appellant’s underlying conviction are not pertinent to his

appeal.    We only note that on May 11, 2018, Appellant pled guilty to the

above-stated offense and was sentenced as stated supra. He did not file a

post-sentence motion. Instead, Appellant filed a timely notice of appeal, and

he also timely complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. The trial court filed its

opinion on June 28, 2018.

      Herein, Appellant states two issues for our review:

      1. Did the trial court err as a matter of law by accepting a
         negotiated guilty plea[,] which was not voluntary?
J-S84015-18


      2. Was trial counsel ineffective in failing to state on the record and
         failing to explain to his client in a guilty plea that he would lose
         certain fundamental rights by pleading guilty, including the
         right to carry a firearm, the right to vote and certain custody
         rights now and in the future[?]

Appellant’s Brief at 5.

      Appellant first contends that his guilty plea was not knowing, intelligent,

and voluntary because the trial court failed to inform him, during the plea

colloquy, that his conviction would result in “the loss of certain fundamental

rights[,] including the prohibition of purchasing or possessing [] a firearm.”

Id. at 8.    Appellant also points out that the written plea colloquy did not

“mention[] anything about the loss of firearms rights[,]” and neither the

written, nor oral, colloquy discussed the implications his plea would have on

his “voting rights, child custody issues, or driving suspension.”               Id.

Consequently, Appellant argues that his plea was not knowingly entered and,

thus, it is invalid.

      Appellant has waived this claim for our review. Appellant did not file a

post-sentence motion seeking to withdraw his plea, nor did he orally contest

the validity of his plea before the trial court. Therefore, he has waived any

challenge to his plea on appeal.             See Pa.R.Crim.P. 720(B)(1)(a)(i);

Commonwealth v. Lincoln, 72 A.3d 606, 609-10 (Pa. Super. 2013) (“A

defendant wishing to challenge the voluntariness of a guilty plea on direct

appeal must either object during the plea colloquy or file a motion to withdraw

the plea within ten days of sentencing.       Failure to employ either measure

results in waiver.”).

                                       -2-
J-S84015-18


      Alternatively, we would also deem Appellant’s first issue waived based

on his failure to develop a meaningful argument, or provide citations to any

legal authority, in support of this claim. See Appellant’s Brief at 8 (setting

forth his first issue with only one paragraph of argument, and no citations to

the record or any legal authority); Commonwealth v. Hardy, 918 A.2d 766,

771 (Pa. Super. 2007) (“When briefing the various issues that have been

preserved, it is an appellant’s duty to present arguments that are sufficiently

developed for our review. The brief must support the claims with pertinent

discussion, with references to the record and with citations to legal authorities.

… [W]hen defects in a brief impede our ability to conduct meaningful appellate

review, we may dismiss the appeal entirely or find certain issues to be

waived.”).

      Notwithstanding Appellant’s waiver of his first issue, we would deem it

meritless. Our Supreme Court has

      held that a defendant’s lack of knowledge of the collateral
      consequences of pleading guilty does not undermine the validity
      of his guilty plea. Commonwealth v. Frometa, … 555 A.2d 92
      ([Pa.] 1989). See also United States v. Romero–Vilca, 850
      F.2d 177 (3rd Cir. 1988) (deportation a collateral consequence of
      pleading guilty). We have also recognized that the collateral
      consequences of pleading guilty are “numerous”. Frometa, …
      555 A.2d at 93. A sampling of collateral consequences for
      pleading guilty includes: loss of the right to vote, U.S. Const.
      amend. XIV, § 2; to enlist in the armed services, 10 U.S.C.A. §
      504, to own a firearm, 18 Pa.C.S.[] § 6105, or fishing license, 30
      Pa.C.S.[] § 928; to inherit property, 20 Pa.C.S.[] §§ 8802–11, and
      to practice a particular profession, e.g., 63 Pa.C.S.[] § 479.11(a)
      (funeral director); 63 Pa.C.S.[] § 34.19(a)(8) (architect). See
      Frometa, … 555 A.2d at 93 n. 1.


                                      -3-
J-S84015-18



Commonwealth v. Duffey, 639 A.2d 1174, 1176 (Pa. 1994). The Duffey

Court further added “that [the] loss of driving privileges is a civil collateral

consequence” and, therefore, “there is no requirement that [a defendant]

know of this consequence at the time of his guilty plea.” Id. Accordingly, we

would deem meritless Appellant’s contention that his plea is invalid because

he was unaware of certain collateral consequences of entering that plea, even

had he preserved this claim for our review.

      In Appellant’s second issue, he avers that his plea counsel acted

ineffectively by not informing him        of the   above-discussed collateral

consequences of entering his guilty plea. In Commonwealth v. Holmes, 79

A.3d 562 (Pa. 2013), our Supreme Court reaffirmed its prior holding in

Commonwealth v. Grant, 813 A.2d 726 (Pa. 2002), that, absent certain

circumstances, claims of ineffective assistance of counsel should be deferred

until collateral review under the Post Conviction Relief Act (PCRA), 42 Pa.C.S.

§§ 9541-9546. Holmes, 79 A.3d at 576. The specific circumstances under

which ineffectiveness claims may be addressed on direct appeal are not

present in the instant case. See id. at 577-78 (holding that the trial court

may address claim(s) of ineffectiveness where they are “both meritorious and

apparent from the record so that immediate consideration and relief is

warranted,” or where the appellant’s request for review of “prolix”

ineffectiveness claims is “accompanied by a knowing, voluntary, and express




                                     -4-
J-S84015-18



waiver of PCRA review”). Thus, we decline to review the merits of Appellant’s

second issue.1

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/20/19




____________________________________________


1 We note, however, that in support of his ineffectiveness claim, Appellant
simply reiterates his argument that, because he was uninformed of the
collateral consequences of his plea, it is invalid. For the reasons stated supra,
Appellant’s plea is not invalid on this basis; therefore, he would not be entitled
to relief on his ineffectiveness claim on that basis alone.                   See
Commonwealth v. Watson, 835 A.2d 786, 795 (Pa. Super. 2003) (“Claims
of ineffectiveness of counsel that are raised in the context of a guilty plea may
provide a basis for relief only if counsel’s ineffectiveness caused an involuntary
or unknowing plea.”) (citation omitted).


                                           -5-